      Case 1:19-cv-03283-DLC Document 101 Filed 08/31/20 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TRANSPERFECT GLOBAL, INC.,             :               19cv3283 (DLC)
                                       :
                         Plaintiff,    :            Memorandum Opinion
               -v-                     :                 and Order
                                       :
LIONBRIDGE TECHNOLOGIES, INC. and      :
H.I.G. MIDDLE MARKET, LLC,             :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     The parties dispute whether communications between the

defendants and their counsel Kirkland & Ellis LLP (“Kirkland”)

are protected by the attorney-client privilege and may be

withheld from production when responsive to the plaintiff’s

discovery requests.    Kirkland represents the defendants in this

litigation and performed work for them during the transaction

that underlies this lawsuit.      Having reviewed exemplars of the

communications at issue, the documents are privileged and may be

withheld from production.

     This case grows out of an auction (“Auction”) for the sale

of the plaintiff TransPerfect Global, Inc. (“TransPerfect”).           A

chief competitor of TransPerfect is defendant Lionbridge

Technologies, Inc. (“Lionbridge”), which is owned by co-

defendant H.I.G. Middle Market, LLC (“H.I.G.”).         H.I.G. was
      Case 1:19-cv-03283-DLC Document 101 Filed 08/31/20 Page 2 of 5


invited to participate in the Auction and, pursuant to a

confidentiality agreement, given access to sensitive business

information belonging to TransPerfect.

     The central issue for H.I.G. during the Auction was whether

it should submit a bid to purchase the plaintiff.         To answer

this question, the defendants engaged firms to perform due

diligence.    Kirkland was one of those firms.      During the period

between October 31 and November 9, 2017, H.I.G. and its agents

had access to the plaintiff’s confidential information contained

in a Clean Room.    The defendants will provide at a later point

in this litigation an itemized privilege log of communications

from this period that they have withheld during document

production.

     On July 24, 2020, this Court endorsed a schedule for

submissions regarding the defendants’ invocation of attorney-

client privilege for their communications with Kirkland during

the relevant period in 2017.      The submission was received on

August 24.    As suggested by the Court, the parties’ submissions

are in the public record except for five exemplars of the

withheld documents, which the defendants have provided ex parte.

     The attorney-client privilege protects confidential

communications between an attorney and a client made for the

purpose of obtaining or rendering legal advice.         The purpose of

                                    2
         Case 1:19-cv-03283-DLC Document 101 Filed 08/31/20 Page 3 of 5


the privilege is to facilitate openness and full disclosure

between the attorney and the client.          Upjohn Co. v. United

States, 449 U.S. 383, 389 (1981).         The “mere fact that attorneys

are involved in a communication does not cloak it with

privilege.”      Starr Indem. & Liab. Co. v. Am. Claims Mgmt., Inc.,

No. 13 CIV. 742 (DLC), 2014 WL 1378127, at *2 (S.D.N.Y. Apr. 8,

2014).     Rather, the communications must be “generated for the

purpose of obtaining or providing legal advice as opposed to

business advice.”       In re County of Erie, 473 F.3d 413, 419 (2d

Cir.2007).     To determine the purpose of a communication, courts

ask “whether the predominant purpose . . . is to render or

solicit legal advice.”        Id. at 420.    “[L]egal advice involves

the interpretation and application of legal principles to guide

future conduct or to assess past conduct.”           Id. at 419.

     Each of the exemplars may be withheld from production on

the ground that it contains privileged communications between

Kirkland and its clients.1        The dates of communications contained

in the exemplars run from October 21 to November 13, 2017.                The

subjects of those communications are, generally, drafting the

bid letter and contract, conducting legal due diligence, and



1 The sole exception to this finding is the initial communication
within Exemplar A, which is an email from a Credit-Suisse
employee on October 18, 2017. The defendants do not contend
that this communication is privileged and will be producing it.
                                3
         Case 1:19-cv-03283-DLC Document 101 Filed 08/31/20 Page 4 of 5


drafting an employment agreement and term sheet.            The

communications reflect Kirkland’s legal analysis and advice

concerning those matters.

     TransPerfect contends that all of the defendants’

objections to production should be rejected and that Kirkland

should be required to produce all documents in Kirkland’s

possession that are responsive to the plaintiff’s subpoena

without regard to any claim of privilege, or in the alternative

that Kirkland should be permitted to redact only pure legal

advice and required to produce the description of any

information gleaned from the Clean Room to which that advice

pertains.     TransPerfect fears that the defendants were provided

through Kirkland with a list of its top 20 customers, revenue

from those customers and the terms of their customer agreements.

     TransPerfect’s objection to the defendants’ invocation of

the attorney-client privilege is overruled.           Kirkland represents

that it has and will produce to TransPerfect non-privileged

communications containing information it gleaned from its access

to the Clean Room.       Kirkland may withhold from production at

this time all communications that are substantially similar in

subject matter and content to the five exemplars provided ex

parte.     At the time the privilege log is produced, TransPerferct




                                       4
         Case 1:19-cv-03283-DLC Document 101 Filed 08/31/20 Page 5 of 5


will have another opportunity to challenge the defendants’

assertion of privilege as to any particular document.

Dated:       New York, New York
             August 31, 2020




                                       5
